11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


In re R. Wayne Johnson,                                  * Original Mandamus Proceeding

No. 11-13-00059-CV                                       * February 21, 2013

                                                         * Per Curiam Memorandum Opinion
                                                           (Panel consists of: Wright, C.J.,
                                                           McCall, J., and Willson, J.)

      This court has considered Relator’s petition for writ of mandamus and concludes that the
writ of mandamus should be denied. Therefore, in accordance with this court’s opinion, the
petition for writ of mandamus is denied.